 Case 3:20-cv-00601-NJR Document 60 Filed 04/09/21 Page 1 of 4 Page ID #202



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CARJUAN ADKINS,

                  Plaintiff,

 v.                                             Case No. 3:20-CV-00601-NJR

 SHERIFF RICHARD WATSON, et al.,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the court is a Motion to Dismiss (Doc. 47) filed by Defendant

Sheriff Richard Watson. For the reasons set forth below, the Court denies the Motion.

                         FACTUAL & PROCEDURAL BACKGROUND

       Plaintiff Carjuan Adkins filed his initial pro se complaint on June 23, 2020, making

allegations relating to an arrest by subsequent detention in the St. Clair County Jail

(Doc. 1). On preliminary screening, the Court observed that Adkins stated that he was

suffering from mental illness and that his pro se filing was incoherent, accordingly

assigning counsel (Doc. 6).

       On August 6, 2020, Adkins filed his First Amended Complaint, containing two

counts for deliberate indifference to a serious medical need and use of excessive force and

naming eight defendants including Watson (Doc. 15). On January 11, 2021, Watson filed

his first motion to dismiss for failure to state a claim (Doc. 33). That motion was mooted

by the filing of a Second Amended Complaint on February 12, 2021, which alleges the



                                       Page 1 of 4
 Case 3:20-cv-00601-NJR Document 60 Filed 04/09/21 Page 2 of 4 Page ID #203



following counts pursuant to 42 U.S.C. § 1983:

       Count 1: Deliberate indifference to a serious medical against Dr. John Doe
                I and Nurse Jane Doe I.

       Count 2: Excessive and unreasonable use of force against Nurse Jane Doe
                II, Officer Nichols, Sgt. Moore, Officer John Doe II, and Officer
                John Doe III.

       Count 3: Claim against Watson pursuant to Monell v. Dep’t of Soc. Servs.,
                436 U.S. 658 (1978), based on his acquiescence and/or
                involvement in a policy or custom of the use of excessive force by
                officers under his command.


       Watson has filed a second motion to dismiss, arguing that Count 3 should be

dismissed for failure to state a claim (Doc. 47). Adkins responded on March 22 (Doc. 56),

and Watson replied on April 5 (Doc. 59).

                                    LEGAL STANDARD

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a Rule

12(b)(6) motion to dismiss, the plaintiff only needs to allege enough facts to state a claim

for relief that is plausible on its face. Twombly, 550 U.S. 570. A plaintiff need not plead

detailed factual allegations, but must provide “more than labels and conclusions, and a

formulaic recitation of the elements.” Id. For purposes of a motion to dismiss under Rule

12(b)(6), the Court must accept all well-pleaded facts as true and draw all possible

inferences in favor of the plaintiff. McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873,

879 (7th Cir. 2012). The plausibility of allegations must be determined by reviewing the



                                       Page 2 of 4
 Case 3:20-cv-00601-NJR Document 60 Filed 04/09/21 Page 3 of 4 Page ID #204



complaint as a whole, and factual assertions must suggest a right to relief beyond mere

speculation. Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011).

                                          ANALYSIS

       Watson argues that (1) Adkins fails to indicate Watson’s personal involvement in

the alleged offenses and thus falls short of alleging supervisory liability; (2) Adkins fails

to state a claim for Monell liability by stating only conclusory allegations.

       To start, the Court notes that the only count against Watson in the Second

Amended Complaint is Count 3, alleging Monell liability in excessive use of force by

officers under Watson’s command. Adkins alleges, and Watson does not dispute, that

Watson was Sheriff of St. Clair County, Illinois, and was the chief official in the St. Clair

County Sheriff’s Department during the time of Adkins’s custody in the St. Clair County

Jail. The allegations of Count 3 itself are indeed minimal, and in many respects merely

state the elements of the claim with sentences such as, “Watson has established an official

policy and/or acquiesced to an unofficial custom of correctional officers using excessive

force to subdue detainees” (Doc. 40 at 8). This recital of the elements of the claim,

however, is accompanied by certain factual allegations—namely, Adkins claims that he

was subjected to excessive force on at least two occasions while in the custody of the St.

Clair County Sheriff’s Department, that he knows of another person detained whose head

was “rammed … into the wall,” and that correctional officers at the St. Clair County Jail

have “otherwise used excessive force with other detainees” (Doc. 40).

       These factual allegations are indeed minimal to support an allegation of a custom

or practice of permitting the use of excessive force. They do, however, pass beyond mere

                                        Page 3 of 4
 Case 3:20-cv-00601-NJR Document 60 Filed 04/09/21 Page 4 of 4 Page ID #205



speculation or formulaic recitation of elements. As such, the allegations against Watson

are not on their face so implausible as to justify dismissal at this stage, and Adkins should

have the benefit of discovery to develop his claims further.

                                       CONCLUSION

       For the reasons set forth above, the Motion to Dismiss (Doc. 47) is DENIED.

       IT IS SO ORDERED.

       DATED: April 9, 2021


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 4 of 4
